DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 01/22/2022 after final in which claim 1 is currently amended while claims 2-7 and 12 have been canceled. By this amendment, claims 1,8-11 are still pending in the application.
Allowable Subject Matter
Claims 1,8-11 are allowed over the prior art of record. Regarding claim 1, , “…Regarding claim 1, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting the combination of elements and features arranged, disposed, or provided in the manner as claimed by the applicants. Most particularly, the prior art of record does not teach or reasonably suggest, a battery comprising among other patentable features, “…wherein the on/off protection circuit comprises an MOS1, an MOS2, an MOS3, and an MOS4, a source of the MOS1 being connected to a positive electrode of a first battery pack, a drain being -3-connected to the MOS2, and a gate being connected to the battery charging and discharging management chip; a source of the MOS2 being connected to a positive output electrode of the battery, and a gate being connected to the battery charging and discharging management chip; a source of the MOS3 being connected to a positive electrode of the second battery pack, a drain being connected to the MOS4, and a gate being connected to the battery charging and discharging management chip; a source of the MOS4 being connected to a first switch and a second switch, and a gate being connected to the battery charging and discharging management chip”.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Claims 8-11 depend either directly from claim 1 and thus are allowed for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        January 28, 2022